DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 32b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Please remove “Fig. 6” from the abstract..  



Claim Objections
Claim 9 is objected to because of the following informalities:  The examiner suggests changing all occurrences of “if” to “when”.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dimas (US Pub. 2003/0215180).
As to claim 1, Dimas discloses a light system (Fig. 1; 100 system) comprising a light supply arrangement, a Homogenizing Light Pipe (HLP) (114 homogenizer; Fig. 1, 2A, 3A and 4A) and a fiber bundle (116 radiation transmission device), said light supply arrangement comprises a light source (110 radiation source also light sources) and is arranged to supply light (112 vector) to be received by an input end of said HLP (114A inlet port), said HLP being configured for scrambling (Fig. 5B; [0029] reduce hot spots) said received light and for delivering a beam of light to a common packed ([0036]) input end (116A inlet port) of said fiber bundle ([0028]). 

As to claim 3, Dimas discloses wherein said fiber bundle comprises at least 50 optical fibers ([0033], [0036]  multi-legged fiber multi=plurality choose 50), at least a plurality of said fibers of said fiber bundle has a core and a cladding at the common packed input end (116A) ([0029]).

As to claim 13, Dimas discloses wherein said HLP (Fig. 4A) has a reflecting boundary (edges are TIR reflected; [0037] TIR; silica) with an entrance aperture diameter (114A) and a cross sectional rotationally asymmetrical shape (Fig. 4A hexagonal; [0035]).

As to claim 16, Dimas discloses wherein the sides or reflecting boundaries (416 sidewalls) of said HLP are coated with a reflective coating ([0037] polished aluminum, 416).  

As to claim 17, Dimas discloses wherein said HLP is guiding light by total internal reflection ([0037] total internal reflection).  






Claim(s) 1, 2, 4, 6, 14, 15 and 20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al. (US Pub. 2003/0002296).
As to claim 1, Steiner discloses a light system (Fig. 1A) comprising a light supply arrangement (12 light source), a Homogenizing Light Pipe (HLP) (40 homogenizer rod; [0110]) and a fiber bundle (50 fiber optic cable), said light supply arrangement comprises a light source (12 light source) and is arranged to supply light to be received by an input end of said HLP (Fig. 1A; 44 entrance port aperture), said HLP being configured for scrambling ([0111] output of 40 is uniform; [0016]) said received light and for delivering a beam of light to a common packed ([0124]; With a cable there’s packing.) input end (52 input) of said fiber bundle (50 fiber optical cable). 
 
As to claim 2, Steiner discloses wherein said light supply arrangement comprises a beam conditioner (42 neutral density filter) arranged for conditioning the light beam (Fig. 1A; [0075], [0102] neutral density filter), said beam conditioner is arranged for conditioning the light for delivery to the HLP (40), said conditioner being arranged to deliver said light to the input end of the HLP, such that the light at the input end of the HLP has a beam diameter which is at least about 20 % (see fig. 1A 42 is larger than 44. 44 entrance port aperture) of an entrance aperture diameter of the HLP (40).  

As to claim 4, Steiner discloses wherein said fiber bundle (Fig. 1; 50) is an N (30 outputs) branched fiber bundle comprising N output sub-fiber bundles (54 multiple outputs), each output sub-fiber bundle comprises at least two fibers ([0124] outputs of 50 are fiber bundles which means each bundle must have at least two fibers.).  


As to claim 6, Steiner discloses wherein said light supply arrangement comprises a light source (12 light source) spanning over at least about 100 nm (44 is 13 mm x 13 mm and 12 is shown larger than 44. [0111]; alternatively visible light, UV and infrared [0056]).  

As to claim 14, Steiner discloses wherein said HLP comprises a rod ([0110] rod for 40) of material ([0110]) capable of transmitting at least a portion of the light supplied from said light supply arrangement (Fig. 1A).  

As to claim 15, Steiner discloses wherein said rod comprises a glass rod ([0110] BK7 Glass).

As to claim 20, Steiner discloses wherein said HLP (40) has an entrance aperture (44 entrance port aperture), said entrance aperture has a cross-sectional dimension from about 1 to about 20 mm ([0111] 13 mm x 13 mm so 13 mm).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Irisawa (US Pub. 2016/0157730).
Regarding claim 3, Steiner discloses the invention as disclosed above except for said fiber bundle comprises at least 50 optical fibers, at least a plurality of said fibers of said fiber bundle has a core and a cladding at the common packed input end.  
Irisawa teaches said fiber bundle comprises at least 50 optical fibers (Fig. 1; [0032] plurality of fibers; 42a plurality of optical fibers; [0067]), at least a plurality of said fibers of said fiber bundle has a core and a cladding at the common packed input end ([0067]).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use fiber bundle/optical fibers/core/cladding configuration as taught by Irisawa for the fiber bundle configuration as disclosed by Steiner to utilize simple substitution of one homogenizer to fiber cable configuration for another to obtain predictable results (Fig. 1; [0067]).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas in view of Gulick (USPN 5,838,865).
Dimas discloses the invention as disclosed above except for said fiber bundle is an N branched fiber bundle comprising N output sub-fiber bundles, each output sub-fiber bundle comprises at least two fibers.
Gulick teaches said fiber bundle (Fig. 6; 74 bundle) is an N branched (76A, 76B, 76C and 76D fiber optic bundles) fiber bundle comprising N output sub-fiber bundles 
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use at least two fibers per sub-fiber bundle as taught by Gulick for the N-Branched fiber bundle as disclosed by Dimas to utilize a configuration that solves luminance and color matching problems (col. 5 lines 49-64) and further homogenizes light (abstract) and/or improves luminance and  luminance uniformity (col. 2 lines 45-48) and/or allows light to be separated to different areas where needed (Fig. 6).

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas in view of Jurik et al. (US Pub. 2017/0074476).
Dimas discloses the invention as disclosed above except for said light supply arrangement comprises a light source selected from a fiber laser, a light emitting diode (LED), a solid-state laser, a semiconductor laser or any combinations thereof.  
Jurik teaches said light supply arrangement (Fig. 2a; 24 LED+30 light integrator/homogenizer [0030]) comprises a light source selected from a fiber laser, a light emitting diode (LED) (24 LED light source), a solid-state laser, a semiconductor laser or any combinations thereof.  
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light emitting diode as taught by Jurik for the light source as disclosed by Dimas to utilize simple substitution of one known light source for another to obtain predictable results ([0029]).

	
	
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Jurik et al. (US Pub. 2017/0074476).
Steiner discloses the invention as disclosed above except for said light supply arrangement comprises a light source selected from a fiber laser, a light emitting diode (LED), a solid-state laser, a semiconductor laser or any combinations thereof.  
Jurik teaches said light supply arrangement (Fig. 2a; 24 LED+30 light integrator/homogenizer [0030]) comprises a light source selected from a fiber laser, a light emitting diode (LED) (24 LED light source), a solid-state laser, a semiconductor laser or any combinations thereof.  
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use the light emitting diode as taught by Jurik for the light source as disclosed by Steiner to utilize simple substitution of one known light source for another to obtain predictable results ([0029]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas in view of Ridder et al. (US Pub. 2009/0003764).
Dimas discloses the invention as disclosed above except for said light supply arrangement comprises a tunable wavelength filter.
Ridder teaches said light supply arrangement (Fig. 6) comprises a tunable wavelength filter (AOTF tunable; [0061] modulate different wavelengths).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas in view of Petrov et al. (US Pub. 2016/0306270).
Dimas discloses the invention as disclosed above except for said light supply arrangement comprises a wavelength combiner.
Petrov teaches said light supply arrangement (Fig. 3; 310 light source apparatus) comprises a wavelength combiner (305 beam combining element; [0074]; not limited to color scheme).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use wavelength combiner as taught by Petrov for light supply arrangement as disclosed by Dimas to utilize simple substitution of one light supply arrangement for another to obtain predictable results ([0074]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas in view of Stites et al. (US Pub. 2014/0049978).
As to claim 9, Dimas discloses the invention as disclosed above except for said light supply arrangement is configured for supplying said light to the input end of the HLP directly from the light source, or directly from a wavelength filter, if present, or directly from a wavelength combiner, if present.
Stites teaches said light supply arrangement is configured for supplying said light to the input end of the HLP directly from the light source ([0067]), or directly from a wavelength filter, if present, or directly from a wavelength combiner, if present.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light input configuration as taught by Stites for the light input configuration as disclosed by Dimas to utilize simple substitution of one light input configuration for another to obtain predictable results ([0067]).
	
	
	
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas in view of Duong et al. (US Pub. 2014/0104852).
Dimas discloses the invention as disclosed above except for said light supply arrangement is configured for supplying said light to the input end of the HLP directly from the light source, or directly from a wavelength filter, if present, or directly from a wavelength combiner, if present.
Duong teaches said light supply arrangement is configured for supplying said light to the input end of the HLP (120 homogenizer) directly (Fig. 3; [0044]) from the light source (Fig. 3;), or directly from a wavelength filter, if present, or directly from a wavelength combiner, if present.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas in view of Cianciotto et al. (US Pub. 2007/0242924) and Irisawa (US Pub. 2016/0157730).
Dimas discloses the invention above except for (a) said light supply arrangement comprises an output fiber arranged for supplying said light to the input end of the HLP, (b) said output fiber having a numerical aperture of at least about 0.10.
(a ) Cianciotto teaches said light supply arrangement comprises an output fiber (12 optic fiber) arranged for supplying said light to the input end of the HLP (10 tube).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use light supply configuration as taught by Cianciotto for the light supply arrangement as disclosed by Dimas to utilize simple substitution of one known light supply arrangement for another to obtain predictable results.
(b) Irisawa teaches said output fiber having a numerical aperture of at least about 0.10 ([0066] NA = 0.22 ..)).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use output fiber as taught by Irisawa .

		
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dimas in view of Cianciotto et al. (US Pub. 2007/0242924).
Regarding claim 11, Dimas discloses the invention as disclosed above except for said light supply arrangement is arranged relative to the input end of the HLP, such that the light from the light supply arrangement is diverging to have a beam diameter at the input end of the HLP which is at least about 20 % of an entrance aperture diameter of the HLP.
Cianciotto teaches said light supply arrangement (12 optic fiber) is arranged relative to the input end of the HLP (10 tube), such that the light from the light supply arrangement is diverging to have a beam diameter at the input end of the HLP which is at least about 20 % of an entrance aperture diameter of the HLP (Fig. 1B shows light diverging from the tip of 12.  The diameter is shown much greater than 20% of the entrance aperture of 22; The diameter is even greater than 100% of the aperture).
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use diverging beam diameter/entrance aperture diameter configuration as taught by Cianciotto for the light supply arrangement as disclosed by Dimas to utilize simple substitution of one light supply arrangement for another to obtain predictable results (Fig.1B).
	
	
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Johnson (US Pub. 2003/0007147).
Steiner discloses the invention as disclosed above except for said beam conditioner comprises a diffuser, a diverging lens, a plano-concave lens, a gradient index lens and/or a micro lens array.
Johnson teaches said beam conditioner comprises a diffuser (Fig. 10; 78 diffuser; [0098], [0131]), a diverging lens, a plano-concave lens, a gradient index lens and/or a micro lens array.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use said beam conditioner diffuser as taught by Johnson for the beam conditioner as disclosed by Steiner to utilize a diffuser to mix the light and make more uniform ([0098], [0131]) as is known in the art.
	
	
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steiner in view of Cianciotto et al. (US Pub. 2007/0242924).
	
Regarding claim 18, Steiner discloses the invention as disclosed above except for said HLP comprises a hollow tubular body with an inner reflective surface, said inner reflective surface having a cross- sectional rotationally asymmetrical shape.
Cianciotto teaches said HLP (10 homogenizer tube) comprises a hollow tubular body (Tube) with an inner reflective surface (14 internal highly reflective surface), said inner reflective surface having a cross- sectional rotationally asymmetrical shape (Fig. 2 hexagonal). 


Regarding claim 19, Steiner discloses the invention as disclosed above except for said hollow tubular body comprises a glass body, a metal body, a ceramic body or any combinations thereof.
Cianciotto teaches said hollow tubular body (18 second metallic layer) comprises a glass body, a metal body ([0024] nickel), a ceramic body or any combinations thereof.
Therefore, it would have been obvious to one of ordinary skill, in the art, before the effective filing date of the claimed invention, to use hollow tubular body material as taught by Cianciotto for the hollow tubular body as disclosed by Steiner as modified by Cianciotto to utilize use cheaper materials than gold for the body ([0024]) and for the same reasons as found in claim 18.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875              

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875